Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 11-12 and 18-20 in the reply filed on 06/16/2021 is acknowledged. The restriction requirement is made Final.
Claims 1-20 are pending.
Claims 1-10 and 13-17 are withdrawn from consideration as being directed to the non-elected invention.
Claims 11-12 and 18-20 are examined.

Copending Applications
Applicants must bring to the attention of the Examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications, which are "material to patentability" of the application in question. MPEP 2001.06(b). See Dayco Products Inc. v. Total Containment Inc., 66 USPQ2d 1801 (CA FC 2003).

Information Disclosure Statement
The listing of references in the specification, pages 138-142, is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP 

Specification
The status of parent application No 15/549,815  on page of the specification should be updated. It is suggested that ---now US PAT # 10,602,744,--- be inserted before the first “filed” in line 2. 

Claim Objections
Claims 11-12 and 18-20 are objected to because of the following informalities:  “Kosakonia radicincitans” and “Novosphingobium sediminicola” are species names and should have been italicized.  Appropriate correction is required.
At claim 12, it is suggested that “and” be replaced with ---or--- because “and combinations thereof” does not make sense. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 11-12 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The claims are drawn to an agricultural composition comprising at least one isolated species from the group consisting of Kosakonia radicincitans, Novosphingobium sediminicola, and combinations thereof, and agriculturally acceptable carrier, a pesticide, a plant growth regulator, a beneficial agent and/or a biologically active agent, and is formulated as a seed coating, a fertilizer additive, a spray, a drench, and combinations thereof. The claims are also drawn to a synthetic combination of a plant and the agricultural composition and at least two of the isolated bacterial species or different strains of the same species are coated onto the seed of the isolated bacterial species or different strains of the same species; wherein the at least two of the isolated bacterial species or different strains of the same species are coated onto the seed of the plant or applied onto the surface of a part of the plant, or applied into an area into which a plant will be planted, or combined with a fertilizer or other agricultural composition.
The purpose of the written description is to ensure that the inventor had possession at the time the invention was made, of the specific subject claimed. For a 
“The test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010). To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations. Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966”. While the written description requirement does not demand either examples or an actual reduction, actual “possession” or reduction to practice outside of the specification is not enough. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010). Rather, it is the specification itself that must demonstrate possession. Id.

The Federal Circuit has recently clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398; 1406 (Fed. Cir. 1997). In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.

	The specification describes an agricultural composition comprising isolated Novosphingobium sediminicola bacterial strains BCI 136 and  BCI 82, said strains available to the public as DSM-27057; and Kosakonia radicincitans bacterial strain BCI 44, deposited as NRRL B-67171, and combinations thereof.  While Novosphingobium sediminicola bacterial strains BCI 136 and  BCI 82, and Kosakonia radicincitans 
Therefore, given that the bacterial species Kosakonia radicincitans and Novosphingobium sediminicola, are not adequately described as discussed above, an agricultural composition and synthetic combinations comprising said agricultural composition are similarly not described.  Therefore, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that Applicant was in possession of the invention as broadly claimed at the time of filing.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-12 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brock et al (Plant Microbe Interactions (2013), vol. 65, pages 661-670).
The claims are drawn to an agricultural composition, comprising: at least one isolated bacterial Kosakonia radicincitans, an agriculturally acceptable carrier, a 
Brock et al teach an agricultural composition comprising the bacterial strain Kosakonia radicincitans (formerly known as Enterobacter radicincitans DSM 16656) in culture nutrient broth; a suspension (108 cfu/ml) of the bacterial strain was inoculated into an Arabidopsis thaliana seedling.  The Arabidopsis seedlings were grown on MS medium with different nitrogen concentrations (Fig. 2; Table 1). The culture nutrient broth and MS medium are each considered a beneficial agent and/or a biologically active agent. Therefore, Brock et al teach all claim limitations.

Claims 11-12 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by da Luz, Wilmar Corio (US 7,118,739 B2). 
Da Luz teaches a bicontrol composition comprising an isolated bacterial strain from Pantoea agglomerans (currently known as Kosakonia radicincitans), and an agriculturally suitable carrier, and an additive that is a pesticide, a fertilizer, a coating agent or  mixtures thereof; wherein the bacterial strain is present in the composition in an amount effective to inhibit plant pathogen development. Therefore, da Luz teach all claim limitations.

Claims 11-12 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Remus et al (Biol. Fertil. Soils (2000)30:550-557).
Kosakonia radicincitans (formerly known as Pantoea agglomerans D5/23) and seeds of different cereal plants species, and grown in the field (agricultural soil naturally contains pesticide, an agriculturally suitable carrier, a beneficial agent or a biologically active agent);  or grown in the a semi-solid nutrient solution or plant growth medium (see materials and Methods on pages 550-551) . Remus et al also teach the seeds inoculated with the bacterial strain Kosakonia radicincitans (formerly known as Pantoea agglomerans D5/23) were grown in a soil containing native enterobacterial population (Kosakonia radicincitans was also formerly known as Enterobacter radicincitans ). (See the whole document).The plant culture medium is considered a beneficial agent and/or a biologically active agent. Therefore, Remus et al teach all claim limitations.
		
 				Remarks
Witzel et al (Plant and Soil (2017), vol. 419, pages 557-573) cite prior art references used in the 102 rejection above:  Remus et al (Biol. Fertil. Soils (2000)30:550-557) and Brock et al (Plant Microbe Interactions (2013), vol. 65, pages 661-670). Witzel et al is not a prior art but teach Kosakonia radicincitans is formerly known as Enterobacter radicincitans and Pantoea agglomerans.
No claim is allowed.

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662